Exhibit 10.3 May 15, 2017 B. Nicholas Harvey 4 Clifford Street Wellesley MA 02482 PERSONAL AND CONFIDENTIAL Re: Separation Agreement and General Release of Claims Dear Nick: As we have discussed, this letter (the “Separation Agreement”) confirms your separation from employment with Radius Health, Inc. (the “Company”) effective as of May 17, 2017 (the “Separation Date”).We thank you for your contributions to the Company.We also wish to propose entering into a six-month consulting relationship commencing on the Separation Date, the terms of which are set forth in the accompanying Consulting Agreement.
